Citation Nr: 1701522	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety, a panic disorder depression, an adjustment disability, and posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from June 2006 to March 2007.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board acknowledges that the RO separately adjudicated service connection claims for a panic disorder, PTSD, and a bipolar disorder.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

Also with respect to the Veteran's service connection claim for an acquired psychiatric disability, the Board notes that the Veteran originally filed his claim in March 2007.  A February 2009 rating decision denied the claim.  In September 2009, the Veteran's representative submitted a statement essentially arguing that the Veteran should be service-connected for a psychiatric disability.  Instead of treating this correspondence as a notice of disagreement and issuing a statement of the case, the RO essentially treated this as a new claim to reopen.  See October 2010 letter.  To clarify, the Board finds that the statement submitted by the Veteran's representative in September 2009 was within the appeal period and that his May 2012 substantive appeal was timely submitted in response to a March 2012 statement of the case.  Therefore, the February 2009 rating decision never became final, and the Board will adjudicate this matter as a direct service connection claim.
  
This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service treatment records show treatment for an acquired psychiatric disability; treatment continued to be shown shortly after separation from service. 


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Initially, the Board notes that a question has been raised as to whether or not the Veteran entered active duty service with an acquired psychiatric disability.  The December 2008 and October 2011 VA examiner indicated that the Veteran entered into service with a psychiatric disability essentially based on the Veteran's self-reported history.  The December 2008 examiner noted that the Veteran's condition predated service but then said there was no way of knowing given his report.  She later opined in an October 2011 opinion that based on the Veteran's self-reported history his mental health issues preexisted service.  These findings, primarily based on the Veteran's self-reported history, are not equivalent to clear and unmistakable (meaning obvious or manifest) evidence demonstrating that his acquired psychiatric disability preexisted service.  

Significantly, the Board notes that an entrance examination in May 2006 reflects that the Veteran's psychiatric clinical examination was normal.  In a report of medical history completed at that time, the Veteran noted that he had never had nervous trouble of any sort, frequent trouble sleeping, counseling of any type, or depression or excessive worry-and that he had not been evaluated or treated for a mental condition.  
Accordingly, the Board finds that an acquired psychiatric disability was not noted at entry into service and that the Veteran is therefore presumed to have been in a sound condition at entrance to active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records reflect that the Veteran was treated in service for psychiatric issues and placed on medication.  He was medically separated from service in March 2007 for unrelated health issues.  

Next, post-service evidence reflects continuing psychiatric problems.  
The Board has reviewed multiple VA opinions of record. 

The Board acknowledges that there are negative etiological opinions of record. For example, the December 2008 VA examiner found that the Veteran's military service did not significantly aggravate his condition beyond the normal progression.   However, this opinion incorrectly assumes that the Veteran had a preexisting psychiatric disability.  A negative opinion by the same examiner in October 2011 also incorrectly assumed that the Veteran had a preexisting psychiatric disability.  As such, little probative value is accorded to these opinions.  

Significantly, the Board cannot ignore the fact that the Veteran was treated for psychiatric symptomatology in service and shortly thereafter.  He continues to be treated for these same issues.  

Therefore, while there is evidence against this claim, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current acquired psychiatric disability and his military service.  As all elements of service connection have been satisfied, service connection for an acquired psychiatric disability is granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(d) (2015).  The nature and extent of the disorder is not before the Board at this time.  


ORDER

Service connection for an acquired psychiatric disability is granted.


REMAND

Pursuant to this decision, the Veteran has now been granted service-connection for an acquired psychiatric disability.  However, the issue of entitlement to a TDIU is inextricably intertwined to the disability rating that the Veteran will receive for his psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue of entitlement to a TDIU is remanded pending the assignment of a disability rating for the Veteran's acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Assign a disability rating for the Veteran's service-connected psychiatric disorder.

2. Then, schedule the Veteran for a vocational assessment to determine what sort of employment may be feasible, if any, given his service-connected disabilities, education, training, and work experience, but not his age.  The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  

3.  After completing the above action, and any other indicated development, the Veteran's claim for a TDIU must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


